Citation Nr: 0201536	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  95-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder.


REPRESENTATION

Appellant represented by:	William R. Randolph, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960, and from December 1962 to December 1965.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The RO denied, among 
other things, reopening a claim of entitlement to service 
connection for anxiety and depression with agoraphobia.
 
This matter was initially adjudicated as a claim of 
entitlement to service connection for a nervous condition, 
which the RO denied in its August 1991 rating decision.  On 
page two of the rating decision, it is noted that major 
depression was also considered but not established.  

In August 1994, the RO denied reopening the claim of 
entitlement to service connection for anxiety and depression 
with agoraphobia.  In October 1994, the claim to reopen was 
again denied.

In June 1997, the Board, in pertinent part, remanded the 
matter for additional development after concluding that new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a psychiatric 
disorder.  The case has been returned for further appellate 
review.

The Board notes that the veteran perfected his appeal of the 
current claim in February 1995.  At that time, several other 
claims were also pending further adjudication or appellate 
review.  In December 1999, he submitted a written statement 
that he only wished to appeal the psychiatric disorder.  

With respect to claims of total disability based on 
individual unemployability (TDIU) under 38 C.F.R. §4.16(b) 
(2001), once a veteran submits evidence of a medical 
disability and makes a claim for the highest rating possible, 
and additionally submits evidence of unemployability, the 
"identify the benefit sought" requirement of 38 C.F.R. 
§3.155(a) (2001) is met.  Roberson v. Principi, 251 F.3d 1378 
(2001).  

The RO granted entitlement to service connection for 
prostatitis with bladder cancer and granted the highest 
possible evaluation of 30 percent.  In July 2001, the RO 
granted an effective date of February 25, 1994 for the 30 
percent evaluation of prostatitis.  

In submissions both prior and subsequent to the above-stated 
grant of service connection, the veteran has repeatedly 
asserted that he cannot maintain employment, and the evidence 
of record, including Social Security Administration (SSA) 
records, reflect several opinions regarding the veteran's 
unemployability.  VA must therefore consider a claim for a 
TDIU.

Conversely, the Board notes that the veteran does not raise 
the issue of extraschedular entitlement, and there is no 
evidence of potentially exceptional or unusual circumstances.  
38 C.F.R. §3.321(b)(1) (2001).  The fact that a disability 
generally interferes with employment does not render the 
application of the rating schedule impractical.  VAOPGCPREC 
6-96.  Therefore, the Board need not further address this 
issue.

In virtually all submissions of evidence and argument, the 
veteran has asserted that he suffers from an anxiety 
disorder, which had its onset in service.  The medical 
evidence, as well as several rating decisions, have noted 
other diagnosed mental disorders, such as depressive disorder 
and dysthymia.  In addition, there is a contention that the 
claimed disorder was caused by a service-connected 
disability.  The RO has not adjudicated the claim of 
entitlement to service connection for a psychiatric disorder 
as secondary to the service-connected prostatitis with 
bladder disorder.  

Since the claims for secondary service connection for a 
psychiatric disorder and a TDIU have been neither 
procedurally developed nor certified for appellate review, 
the Board is referring them to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  



In so referring the claim for secondary service connection, 
the Board distinguishes this case from Henderson v. West, 12 
Vet. App. 11 (1998), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that a secondary 
claim for service connection for a heart disorder was 
inextricably intertwined with the direct service connection 
claim for a psychiatric disorder.  In that case, the claim 
for service connection for a heart disorder was predicated on 
a grant of direct service connection for a psychiatric 
disorder, thus entailing simultaneous consideration of both 
claims as they were inextricably intertwined.  

In so referring the secondary service connection claim the 
Board also distinguishes this case from Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000).  In that case the Court 
held that the veteran's two theories of entitlement to direct 
service connection must be considered concurrently as they 
were inextricably intertwined.  In this case, the veteran's 
direct service connection claim may be addressed, and his 
secondary service connection claim may be remanded to the RO 
for initial consideration and appropriate adjudication.  See 
Godfrey, supra.

The veteran was scheduled to appear at a personal hearing in 
December 2001 before a Member of the Board, but he failed to 
appear at the hearing.  As a request for postponement was 
never received, the case was processed as though the request 
for hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2001).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been identified and 
obtained.

2. The competent and probative evidence of record establishes 
that a chronic acquired variously diagnosed psychiatric 
disorder is not related to active service. 


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1956 to June 1960 
in the United States Navy, and from December 1962 to December 
1965 in the United States Army.

Enlistment examination in June 1956 was negative for 
complaints or findings of psychiatric abnormalities.  In the 
report of medical history, the veteran indicated he did not 
have any signs or symptoms related to physical or mental 
disorders.  He was reportedly in "good health except for 
glasses."  

With respect to mental disorders, he specifically indicated 
that he had never had frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  He also indicated he had never 
attempted suicide.

Treatment records during the first period of service reflect 
no reported complaint, sign, symptom, diagnosis, or treatment 
of a mental disorder.  Discharge examination in June 1960 was 
also negative for complaints or findings of psychiatric 
abnormalities.

Enlistment examination in October 1962 was negative for 
complaints or findings of psychiatric abnormalities.  In the 
report of medical history, the veteran indicated he did not 
have any signs or symptoms related to mental disorders.  
In his words, he was in "good" health.  With respect to 
mental disorders, he specifically indicated that he had never 
experienced depression or excessive worry, or nervous trouble 
of any sort. 

An in-service progress note dated in March 1964 shows a 
complaint of loose or soft bowel movements.  The treating 
physician noted, "patient is a very nervous type individual 
and . . . appears to have an anxiety reaction." 

Service medical records dated from December 1963 to November 
1964 show persistent complaints and treatment for a venereal 
disease initially described as a genitourinary infection.  
The chronic nature of the infection eventually led to a 
diagnosis of chronic prostatitis.  Treatment throughout this 
period included prescribed antibiotics, such as tetracycline.

During the period in which the veteran was treated for his 
genitourinary infection, several notations were made 
regarding his mental state.  In April 1964, he was described 
as "too nervous."  In June 1964, the physician indicated 
the veteran was worried about his infection.  

In November 1964, the treating physician generally observed 
that "patients with chronic prostatitis . . . often have 
associated psychological problems."  No psychological 
problems were noted regarding the veteran, however.

Re-enlistment examination in April 1965 was negative for any 
complaints or findings of psychiatric abnormalities.  In the 
report of medical history, the veteran stated he was in good 
health and indicated he had never experienced nervous trouble 
of any sort, depression or excessive worry, or other 
psychiatric abnormality.

Separation examination in October 1965 was negative for any 
complaints or findings of psychiatric abnormalities.  The 
veteran again reported being in good health with no history 
of psychiatric abnormalities, such as depression or 
nervousness.

The claims file also contains a "prior service enlistment" 
examination report dated in April 1967.  The report includes 
a medical disqualification from active service due to 
albuminuria.  The examination was negative for psychiatric 
abnormalities, and the veteran's report of medical history 
was also silent for psychiatric abnormalities, including 
nervous trouble of any sort, depression, or excessive worry.

At the request of the Department of Social Services in 
Sacramento, California, the veteran underwent a psychiatric 
examination in December 1986.  He told the examiner he did 
not experience emotional distress until his wife 
"disappeared" with their children in October 1972.  He 
reported that the physical symptoms of his anxiety, such as 
palpitations and increased voiding, increased thereafter.  
The examiner diagnosed generalized anxiety disorder.

In July 1990, Ellis Hospital Mental Health Services screened 
the veteran for complaints of long standing anxiety, panic 
attacks, and depression.  Reporting his medical history, he 
stated that when he is extremely anxious he loses control of 
his bladder and bowel functions.

The veteran submitted a statement dated in March 1991.  He 
noted that after a year of being unemployed after separation 
from service, he experienced his first psychosomatic illness.  
He added that after he married in 1969, he started developing 
neurotic traits, phobias, anxiety, and panic attacks.  

VA conducted a psychiatric examination in May 1991.  The 
veteran reported that his nervous problems were present since 
service.  The examiner diagnosed major depression with 
psychotic features and dependent personality disorder, but 
the examiner did not offer an opinion as to the etiology of 
the psychiatric disorder.

A November 1991 discharge summary from Ellis Hospital noted 
that the veteran said he first became involved with mental 
health treatment in 1972, when his first wife left him.  
Final diagnoses included panic disorder with agoraphobia, 
dysthymic disorder, and anxiolytic dependence.

VA Medical Center (VAMC) records from Loma Linda, California 
show outpatient psychiatric treatment from January 1988 to at 
least April 1998.  The veteran was followed for frequent 
bouts of anxiety and occasional bouts of depression.  A 
nursing assessment record documents a reported history of a 
nervous condition with shortness of breath present since 
1972.  An August 1994 consultation report reflects a 
diagnosis of panic disorder with agoraphobia.  

For SSA disability purposes, a treating physician of the 
veteran completed a functional impairment questionnaire in 
April 1994.  He diagnosed generalized anxiety disorder with 
panic attacks and agoraphobia, dysthymia, and multiple 
somatic complaints secondary to anxiety and dysthymia.  He 
stated the onset of these conditions was in 1964, "on and 
off thereafter" and "worsening over the past six years."

In April 1994, the veteran provided a statement asserting 
that while he was stationed in Korea, he was ordered to 
attend treatment for gonorrhea at a local village clinic.  

He noted the facility was without electricity for most of the 
day and that he was therefore injected with a "bad batch of 
penicillin," due to lack of proper refrigeration.  He added 
that no tests were performed to determine the relative 
success of the penicillin injections, and the Korean 
physician did not maintain records of treatment.  

A June 1994 disability evaluation included diagnoses of 
generalized anxiety disorder, psychosomatic disorder, and 
mixed personality disorder, among other things.  Describing 
the history of his psychiatric disorder, the veteran related 
that he had been increasingly worse since 1969, to the extent 
that he was started on tranquilizers in 1972.





In June 1994, the RO received a letter from a former treating 
physician.  The physician stated that she remembered treating 
the veteran from 1966 to 1969, but that she no longer 
remembered the details of the illnesses and conditions she 
treated.  

In a letter dated in July 1994, the veteran reported that he 
had been sedated by medication for nearly 22 years (1972) for 
anxiety, depression, panic attacks, and agoraphobia.  

The veteran submitted another statement in September 1994, 
wherein he stated he can no longer work as a result of his 
mental and physical disorders.    

In November 1994, SSA's Office of Hearings and Appeals issued 
a favorable decision granting the veteran's concurrent claims 
of Title II and Title XVI disability benefits.  SSA 
referenced medical evidence dating to 1986, which 
demonstrated a long-term history of debilitating anxiety.  
SSA concluded the severity of the psychiatric disorder 
precluded the performance of substantial gainful activity, 
such that a finding of disability was warranted.  In the 
Psychiatric Review Technique Form, attached to the SSA 
decision, SSA indicated that a personality disorder, in 
addition to an anxiety disorder, was present.    

In the February 1995 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran contended that the treatment by the 
civilian Korean physician violated Federal law and that his 
anxiety was secondary to his physical illness (chronic 
prostatitis has since been service-connected).  

A March 1996 letter from his VA physician indicates the 
veteran was admitted to the VA Supported Housing Program in 
April 1994 and that he has participated in weekly individual 
psychotherapy or occasional group therapy since that time.  

In April 1996, the veteran submitted a statement essentially 
alleging that he was without medical problems until he 
received "improper care, and dangerous, debilitating drugs" 
from a Korean doctor.  He attributed his anxiety as a direct 
result of that treatment.  

In a similar but more detailed letter to his congressman, 
also dated in April 1996, the veteran wrote that a private 
Korean physician, whose clinic was "diabolical" and 
"filthy," gave him 19 injections of penicillin for his 
venereal disease, which were apparently "bad medicine, as 
[he] became very ill."  

The veteran's sister provided a statement dated in March 1996 
in which she stated that she observed the numerous physical 
symptoms her brother experienced subsequent to service.  She 
indicated that she too believed it was due to the "dirty 
trick pulled on him by sending him to a filthy, Korean 
clinic."

In June 1996, the RO received a statement from an individual 
who apparently served with the veteran in Korea.  He stated 
that he was aware the veteran was treated by a Korean 
physician.  He said the veteran was constantly ill 
thereafter. 

In a statement received in November 1996, the veteran argued 
that the service records noting his anxiety reaction 
established an onset of a psychiatric disorder in service.  
Additionally, he noted that he was referred to a psychiatrist 
in Korea who prescribed tranquilizers but that the records of 
this treatment, as well as his visits to the private Korean 
physician, are not in the claims file.  

The veteran's representative argued in a February 1997 
informal hearing presentation that the military misdiagnosed 
depression, anxiety, and agoraphobia.

The veteran's representative argued in a June 1997 informal 
hearing presentation that the RO has never adjudicated the 
issue currently on appeal because they denied entitlement to 
service connection for a neuropsychiatric impairment, as 
opposed to a neurosis, which he asserted is the issue before 
the Board.

In June 1997, the veteran submitted a copy of two pages of 
law and regulations pertaining to medical treatment of 
military personnel abroad.  He provided a copy of the law and 
regulations to show that his treatment by a private Korean 
physician was illegal, according to his accompanying 
argument.  
  
VA conducted a mental disorders examination in July 1998.  
The examiner diagnosed panic disorder with agoraphobia and 
dysthymia.  In a December 1998 addendum, the examiner stated 
the "compensation and pension examination reveals that the 
[veteran] began to experience anxiety in service."  The 
examiner opined that it was more likely than not that the 
service-connected prostatitis, by virtue of its unexpected 
and persistent physical symptoms, led to anxiety.  

In a March 1999 addendum, the July 1998 examiner noted at the 
outset that all four volumes of the claims file were 
reviewed.  After providing a brief summary of the relevant 
in-service and post-service medical records, the examiner 
revised her opinion to the effect that it was more likely 
than not that the current chronic psychiatric disorder was 
not related to active service.  She explained that although 
it was possible the current anxiety had its roots in the 
episode of anxiety in 1964, there was no documentation to 
support the presence of an anxiety disorder prior to 1969. 

VA conducted a general psychiatric examination in April 1999.  
The examiner interpreted the service medical records to 
indicate the treating physicians (who treated his 
genitourinary disorder) initially considered the possibility 
of a psychiatric overlay; however, after it was assessed that 
the veteran had chronic prostatitis, there was no further 
mention of a psychiatric disorder.  

The April 1999 VA examiner proceeded to diagnose panic 
disorder with agoraphobia but noted that the veteran's 
primary problem was a mixed personality disorder with 
histrionic and dependent features.  The examiner noted that 
there are also aspects of anxiety in most personality 
disorders.  The examiner opined that the veteran's anxiety 
was directly related to his personality.  



The examiner noted there is no evidence of any significant 
anxiety in his service medical records, although it appears 
he may have been mildly anxious about having a chronic 
genitourinary infection, which would probably be within the 
realm of normal for most people, according to the examiner.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  




This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The rating decision on appeal was adjudicated well over seven 
years ago.  Since that time, the RO has provided, with 
considerable success, appropriate assistance in obtaining 
relevant evidence that has been adequately identified.  This 
matter was initially before the Board in June 1997, and the 
case was remanded at that time for additional development to 
include obtaining additional service medical records, private 
and VA records of post-service treatment, and SSA records.  
These records were received and have been associated with the 
claims file.  

In November 1996, the veteran noted that there were 
outstanding records from a private Korean psychiatrist and 
from the Korean physician who treated his venereal disease.  
The Board observes that the veteran has repeatedly stated 
throughout several of his written submissions that the Korean 
physician did not document his treatment.  

The veteran's inconsistent statements, in turn, raise 
credibility questions regarding the very existence of alleged 
psychiatric treatment not of record, which he has never 
mentioned in other documents or to treating physicians since 
his separation from service over 35 years ago.  His 
credibility aside, he has not adequately identified this 
evidence, despite additional development of his claim from 
1997 to at least 1999 pursuant to the Board's remand.  Thus, 
there are no relevant records VA must obtain that could 
reasonably assist in substantiating the claim.   


In the context of further development, the Board finds that 
there is no outstanding, relevant, and adequately identified 
evidence VA was unable to obtain that would require 
notification to the veteran of same.  66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38C.F.R. 
§3.159(e)). 

The Board's June 1997 remand ordered VA to conduct an 
examination.  The results of a July 1998 and an April 1999 
psychiatric examination have been associated with the claims 
file.  Addendums to the July 1998 examination were received 
to ensure complete compliance with the remand orders.  

The ordering of an additional VA examination at this time is 
inappropriate.  The VA examinations of record have adequately 
considered the claims file and include well-reasoned opinions 
with respect to the causation and etiology of the current 
psychiatric disability.  There is ample documentation that 
the veteran currently suffers from a psychiatric disability.  
In the present claim for service connection, another 
examination would only shed further light on that undisputed 
point.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

There is no useful purpose in remanding this matter again.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Furthermore, the Court has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

As evidenced by the RO's lengthy development of the issue 
currently on appeal, VA has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  

The veteran has similarly been notified of his procedural and 
appellate rights.  As shown by the multiple rating decisions, 
statements of the case, supplemental statements of the case, 
and various development letters, the RO has provided him with 
notice of the laws and regulations pertaining to the claim.  
The Board notes that during the appeal process, he has 
exercised several of his procedural and appellate rights.  

For instance, the veteran has been afforded the opportunity 
to present information and arguments in favor of his claim, 
and he and his representative have in fact done so by virtue 
of the substantial number of statements and arguments 
submitted in support of the claim.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).  He was aware of his right to a 
hearing as evidenced by his election to attend a Board 
hearing.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
Court's recent interpretation of the law.  The veteran is not 
prejudiced by the Board's consideration of his claim pursuant 
to the VCAA and its implementing regulations in the first 
instance; VA has already met any obligations to him under 
this new law.  

In view of the foregoing, the veteran will not be prejudiced 
by the Board's actions.  A remand for adjudication of his 
claim by the RO under the new law would only serve to further 
delay resolution of the claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Service Connection

As established by extensive medical records, the claims file 
contains more than adequate documentation of current 
disability because both VA and private physician records show 
many years of post-service diagnoses and treatment for a 
chronic psychiatric disorder variously diagnosed as anxiety, 
depression, dysthymia, and panic disorder.  Hickson, supra.   

Thus, the claim for service connection for a chronic acquired 
variously diagnosed psychiatric disorder turns to the 
question of whether the competent and probative evidence 
establishes that this disability was actually incurred in or 
aggravated by the veteran's active service, despite first 
being diagnosed post-service.  Hickson, supra; 38 C.F.R. 
§ 3.303, 3.303(b).  That question involves both consideration 
of the facts as presented and the credibility of the evidence 
contained in the instant record. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

At the outset, the Board addresses the representative's June 
1997 procedural argument that the RO has never adjudicated 
the current issue due to the difference between 
"neuropsychiatric" and "neurotic" disorders.  

The argument was advanced to ultimately assert that an 
analysis of new and material evidence was unnecessary and 
that VA need only address the merits of the claim.  This 
argument is irrelevant at this point in the appeal process, 
in view of the all-inclusive recharacterization of the issue 
as stated on the title page and the Board's reopening of the 
issue in June 1997.  

Substantively, the veteran makes two primary contentions in 
the present claim.  First, he argues entitlement to service 
connection is warranted on the basis of direct service 
connection, i.e., his current psychiatric disability is 
related to the documented anxiety reaction found in the 
service records, and that his nervous state was reportedly 
caused by unhygienic or otherwise detrimental treatment by a 
private Korean physician from December 1963 to February 1964.    

Second, the veteran contends that his current psychiatric 
disability is secondary to a service-connected disability.  
That is, he argues his chronic prostatitis, evaluated as 30 
percent disabling, has caused his anxiety, given the nature 
and persistence of the physical symptoms related thereto.  As 
the Board noted earlier, since this particular theory of 
entitlement to secondary service connection has not initially 
been addressed by the RO, the veteran's claim on this basis 
has been remanded to the RO for initial consideration and 
appropriate adjudicative action.  See Godfrey, supra.

With respect to direct service connection, the competent and 
probative evidence of record does not show a nexus between 
the current psychiatric disability and any in-service 
manifestation of a potential psychiatric disorder.  

Enlistment and separation examinations for both periods of 
service clearly indicate no history of psychiatric or 
psychological complaints either before or during service.  Of 
particular significance, the service records contain a 
"prior service enlistment" examination conducted 
approximately 16 months after his final separation from 
service, and this examination also reveals no hint of 
psychiatric abnormality.

The service medical records mention on several occasions that 
the veteran was nervous or had an anxiety reaction, but as 
the April 1999 VA examiner reasonably explained, most 
individuals similarly situated with a chronic genitourinary 
infection would feel mildly anxious.  Indeed, there is no 
evidence of significant anxiety in the service medical 
records, to include any symptoms or diagnosis.  

Within the context of all of the veteran's in-service 
treatment for physical disorders, the Board finds these 
occasional observations consistent with mild, acute bouts of 
nervousness, and not a chronic disorder which had its onset 
in service.  For this conclusion, the Board relies on the 
opinions of two VA examiners, as discussed in further detail 
below. 


If anything, the few mentions of anxiety or nervousness 
throughout the 11 months of in-service treatment for 
genitourinary infection, demonstrate a level of concern for 
the veteran's mental health commensurate with their 
respective contact with him and the lack of psychiatric 
complaints.  

As the April 1999 VA examiner has pointed out, several of the 
in-service physicians' passing comments were made in an 
effort to consider a psychiatric overlay to the physical 
symptoms treated at that time, but this possibility was 
quickly ruled out.    

The representative raised the argument in February1997 that 
the military simply misdiagnosed depression, anxiety, and 
agoraphobia.  The representative provides no competent 
evidence to this effect, and such statements standing alone 
cannot constitute competent medical evidence since it is from 
a lay witness who cannot render medical opinions.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Moreover, any 
competent evidence to this effect would lack any probative 
value, given the overwhelming in-service evidence to the 
contrary.

By statements and submission of military law and regulations, 
the veteran has argued that his treatment by a private Korean 
physician was illegal.  The legality of such action by the 
military is not within the jurisdiction of VA and is 
furthermore inconsequential in determining entitlement to 
service connection.  The Board need only concern itself with 
the medical disposition of that treatment, as documented by 
competent evidence.  

The veteran has consistently maintained that he received 
harmful medical treatment by a private Korean physician.  
Although there are no records of this in-service treatment, 
the Board has accorded the veteran's competent statement the 
benefit of the doubt that he was in fact treated by a Korean 
physician, in light of the significant lay testimony of 
record, including a June 1996 statement from an individual 
who claimed to have served with the veteran and knew of the 
treatment by the Korean physician.  

The veteran, however, has provided no competent medical 
opinion that the treatment was in fact harmful, i.e., that 
the penicillin was contaminated or otherwise unusable; it is 
essentially his own medical deduction, based on the fact that 
he physically deteriorated soon thereafter.  Similarly, his 
layperson's medical conclusion has been repeated by his 
sister in her March 1996 statement.  The Board reiterates 
that laypersons cannot provide competent opinions requiring 
medical expertise.  Espiritu, supra.  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).     

The Board notes that the veteran is, however, competent to 
report his relevant symptoms and treatment.  In this regard, 
he has never reported any in-service symptoms of a 
psychiatric disorder.  As for treatment, the first and only 
mention of in-service psychiatric treatment was in November 
1996, when he reported seeing a Korean psychiatrist.  Other 
than this statement, there is no evidence he was treated by a 
Korean psychiatrist.    

Conversely, there is a substantial amount of competent 
evidence showing psychiatric symptoms with treatment 
beginning 4 to 7 years after separation from service, as the 
result of intercurrent causes, such as marital strife and 
employment difficulties.  

The veteran told a December 1986 examiner he did not 
experience emotional distress until his wife and children 
left him in 1972.  Even in his own statement to VA in May 
1991, he reported that psychosomatic illness began after one 
year of unemployment after service and that neuroses, 
phobias, and anxiety began after he married in 1969, which is 
four years after separation.  

The veteran told Ellis Hospital in November 1991 that he 
first became involved with mental health treatment in 1972, 
which is seven years after service.  VA records also include 
a history of psychiatric treatment dating to no earlier than 
1972.   

The veteran told an examiner in June 1994 that he had been 
worsening psychiatrically since 1969 to the point he was 
started on tranquilizers in 1972.  In a letter written one 
month later, he again cited the year 1972 as the beginning of 
his anxiety, depression, panic attacks, and agoraphobia.
  
Without the claimed disease identity sufficiently established 
during service, a showing entirely after discharge for the 
purpose of showing chronicity/continuity would not support 
the claim.  38 C.F.R. § 3.303(b).   

The record contains several diagnoses of a personality 
disorder.  The April 1999 VA examiner accordingly raises yet 
another intercurrent cause, or perhaps the root, of the 
veteran's psychiatric disorder - that it is the result of a 
mixed personality disorder with histrionic and dependent 
features, which normally includes aspects of anxiety.  The 
April 1999 VA examiner's opinion is accorded significant 
probative value because it is consistent with the evidence of 
record as a whole and includes a well-reasoned rationale for 
its conclusion.

The strong possibility that the veteran's psychiatric 
disorder is in fact a personality disorder further weighs 
against the claim, because personality disorders are 
considered congenital or development defects and not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§3.303(c), 4.9, 4.127 (2001); see also Wilkins v. Brown, 8 
Vet. App. 555, 556 (1996).

In addition to the April 1999 VA examiner, the July 1998 VA 
examiner also opined, via the March 1999 addendum, that there 
was no documentation to support the presence of an anxiety 
disorder prior to 1969.  This competent opinion is consistent 
with the evidence of record and is also given substantial 
probative value.   

SSA's disability decision dated in November 1994 has limited 
probative value since it primarily discusses the severity of 
anxiety disorder within the last ten years.  In its analysis, 
SSA referenced medical evidence dated no earlier than 1986.  
Therefore, SSA's assessment does not preclude the possibility 
of an onset of chronic psychiatric symptoms after service.  
There is also no discussion in the SSA decision regarding the 
origin of the psychiatric disorder.  

In connection with SSA's disability determination, an April 
1994 treating physician stated that the veteran's various 
psychiatric disorders had their onset in 1964.  The physician 
evidently relied on the lay statement of the veteran, as 
there is no notation or other indication that the treating 
physician was privy to the service medical records.  As the 
opinion appears to be nothing more than an unenhanced report 
of a medical history transcribed by a medical professional, 
it does not constitute competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

At the very least, the April 1994 treating physician has 
given no supporting evidence for his conclusion, making it of 
limited probative value.  Bloom v. West, 12 Vet. App. 185 
(1999).  

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claim for service connection.  In this 
regard, although he is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection.  Gilbert, supra. 


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder is denied.


		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

